Exhibit (10)(i)

TERMS AND CONDITIONS

2012 EXECUTIVE STOCK OPTION

UNDER THE

NORTHERN TRUST CORPORATION 2012 STOCK PLAN

 

1. Governing Documents. Your stock option grant is subject to the provisions of
the Northern Trust Corporation 2012 Stock Plan (the “Plan”), the stock option
notice (the “Option Notice”) and this Terms and Conditions document (“Terms and
Conditions”). The Option Notice and these Terms and Conditions constitute the
“Stock Option Agreement” as defined in the Plan. If there is any conflict
between the information in the Stock Option Agreement and the Plan, the Plan
will govern. These Terms and Conditions apply to non-qualified stock options and
incentive stock options issued under the Plan. Capitalized terms not defined in
Stock Option Agreement shall have the meanings assigned to them in the Plan.

 

2. Amendments. The Committee may amend the terms of the Stock Option Agreement
at any time, except that any amendment that adversely affects your rights in any
material way requires your written consent. Notwithstanding anything in the
Stock Option Agreement to the contrary, including without limitation the
preceding sentence, in the event that the Committee determines that your stock
option grant, or the performance by the Corporation of any of its obligations
under the Stock Option Agreement, would violate any applicable law, your stock
options shall be forfeited to the Corporation and cancelled, and the Corporation
shall have no obligation to honor the exercise of your stock options by you or
your Beneficiary.

 

3. Exercise Limitations. Your stock option is exercisable from and after the
vesting date(s) set forth on the Option Notice until the ten (10)-year
anniversary of the date the option was granted (the “Expiration Date”), except
as provided below:

 

  a) Change in Control.

 

  (i) In the event of a Change in Control, your then outstanding stock options
(i.e., those that have not previously expired) shall be converted into options
to purchase shares of the acquirer (“Acquirer options”), and, on the date of the
Change in Control, (A) shall equal (B), where

(A) equals the excess of the aggregate fair market value of the shares subject
to the Acquirer option over the aggregate exercise price of the Acquirer option,
and

(B) equals the excess of the aggregate fair market value of the shares of Common
Stock subject to your then outstanding stock option granted over the aggregate
exercise price of such stock option.

 

1



--------------------------------------------------------------------------------

In addition, the conversion shall meet all of the requirements of Treasury
Regulation Section 1.409A-1(b)(5)(v)(D), and, if the stock option is an
incentive stock option, shall meet all of the requirements of Treasury
Regulation Section 1.424-1(a)(5). The Acquirer options shall continue to vest
and be exercisable, or shall expire and be forfeited, in accordance with the
provisions of these Terms and Conditions that would apply to your stock options
in the absence of a Change in Control, provided, however, that if you incur a
Qualifying Termination, your Acquirer options (whether vested or unvested) shall
become vested and exercisable upon the date of such Qualifying Termination and
may be exercised at any time until the Expiration Date.

 

  (ii) Notwithstanding the foregoing, if for any reason the acquirer does not
agree to the provisions of Paragraph 3(a)(i), all of your then outstanding stock
options shall be vested, and upon the date of the Change in Control you shall be
entitled to receive in cash a payment equal to the difference between (A) and
(B), where:

(A) equals the amount paid per share of Common Stock upon the date of the Change
in Control multiplied by the number of shares of Common Stock subject to your
then outstanding stock option; and

(B) equals the aggregate exercise price of the shares of Common Stock subject to
your then outstanding Stock Option.

If, pursuant to the terms of the documents governing the Change in Control,
subsequent to the date of the Change in Control additional consideration is
payable to the shareholders of the Corporation, you shall be entitled to such
additional consideration on the same terms and conditions as the other
shareholders, based on the number of shares of Common Stock subject to your then
outstanding stock option on the date of the Change in Control.

 

  b) Death. If you die while employed, your stock option (whether vested or
unvested) becomes vested and exercisable as of the date of your death and may be
exercised by your beneficiary at any time until the earlier of (i) five
(5) years following your death and (ii) the Expiration Date. If you do not name
a beneficiary (or your beneficiary dies before you), your stock option will pass
to the following persons in the order indicated:

 

  •  

Your spouse; if none, then,

 

  •  

Your children (in equal amounts); if none, then,

 

  •  

Your parents (in equal amounts); if none, then,

 

  •  

Your brothers and sisters (in equal amounts); if none, then,

 

  •  

Your estate.

 

2



--------------------------------------------------------------------------------

  c) Retirement. If you retire, your stock option continues to vest in
accordance with its terms, and, once vested, it may be exercised at any time
until the earlier of (i) five (5) years following the effective date of your
retirement and (ii) the Expiration Date. The terms “retire” and “retirement”
mean retirement occurring by reason of your having qualified for a Normal,
Early, or Postponed Retirement Pension under The Northern Trust Company Pension
Plan.

 

  d) Special Circumstances. If (i) on the date of grant, you are a Management
Group member, and (ii) on the date of your termination of employment, you are
age 55 or older and have a minimum of 10 years of employment with the
Corporation and its Subsidiaries, then your stock option continues to vest in
accordance with its terms, and, once vested, it may be exercised at any time
until the earlier of (A) five (5) years following the date of your termination
of employment and (B) the Expiration Date.

 

  e) Disability. If, while employed, you incur a “disability” that continues for
a period of 12 months in accordance with The Northern Trust Company’s Managed
Disability Program you are deemed “Disabled” on the last day of such 12-month
period, at which date you are terminated from the Plan. Your stock option
(whether vested or unvested) becomes vested and exercisable upon the date you
are deemed Disabled and may be exercised at any time until the earlier of
(i) five (5) years following the date you are deemed Disabled and (ii) the
Expiration Date.

 

  f) Severance. If your employment is terminated under circumstances that
entitle you to severance benefits under the Northern Trust Corporation Severance
Plan (the “Severance Plan”), and you have timely executed and not revoked a
settlement agreement, waiver and release under the Severance Plan (a “Release”),
your stock option (whether vested or unvested) becomes vested and exercisable as
of the date of your termination of employment and may be exercised at any time
until the earlier of (i) one-hundred and eighty (180) days following your
termination of employment under the Severance Plan and (ii) the Expiration Date.
If you are eligible for a Normal, Early, or Postponed Retirement Pension upon
termination of employment under the Severance Plan, your stock option (whether
vested or unvested) becomes vested and exercisable as of the date of your
termination of employment and may be exercised at any time until the earlier of
(A) five (5) years following the effective date of your retirement and (B) the
Expiration Date.

 

  g)

Government Employment. If (i) your employment with the Corporation and its
Subsidiaries terminates prior to a vesting date, and (A) you are eligible to
“retire,” as defined above, at the time of your termination of employment, or
(B) you are a Management Group member on the date of the grant of the stock
options and on your date of termination of employment you are 55 years or older
with a minimum of 10 years of employment with the Corporation and its
Subsidiaries; and (ii) if (A) such termination of employment constitutes a
Government Service

 

3



--------------------------------------------------------------------------------

  Termination, or (B) after your termination of employment and prior to a
vesting date, you accept Government Employment; then (iii) on your Government
Service Termination date or the date of commencement of your Government
Employment, as applicable, you will be 100% vested in your then outstanding
stock options, provided that you meet the following conditions: (A) you provide
the Committee with satisfactory evidence that, as a result of your Government
Employment, the divestiture of any continued equity interest in the Corporation
is reasonably necessary (I) for you as a Federal officer or employee in the
executive branch to comply with an ethics agreement with the Federal government,
or (II) for you to avoid the violation of U.S. federal, state or local or
non-U.S. ethics law or conflicts of interest law applicable to you in your
Government Employment, and (B) you execute and return no later than your
Government Service Termination date or the date of commencement of your
Government Employment, as applicable, an agreement satisfactory to the Committee
acknowledging the Corporation’s right to recover (and your obligation to repay)
under Paragraph 8 of the Terms and Conditions, any gain realized in connection
with the stock options in the event that you are determined to have engaged in
conduct or activity described in Paragraph 8. If you become vested in your stock
options under this paragraph, all of your outstanding stock options will be
exercisable for (x) the 90 day period after the earlier of your Government
Service Termination or the commencement of your Government Employment, as
applicable, or (y) the Expiration Date, if earlier. Thereafter, your unexercised
stock options, if any, shall be forfeited.

For purposes of these Terms and Conditions, “Government Service Termination”
means your termination of employment with the Corporation and its Subsidiaries
due to or in connection with your immediate commencement of Government
Employment.

For purposes of these Terms and Conditions, “Government Employment” refers to
employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization, or any agency or instrumentality of any such government or
organization, or any other employer determined to be a Government Employer by
the Committee.

 

  h)

Other Termination of Employment. Except as set forth below, if (i) your
employment by the Corporation and its Subsidiaries terminates for any reason
other than death, retirement or a severance under the Severance Plan for which
you have executed and not revoked a Release, (ii) you are not terminated from
the Plan due to disability pursuant to the “Disability” provisions described
above, (iii) you were not both a Management Group member on the date of grant
and age 55 with 10 years of employment with the Corporation and its Subsidiaries
on your date of termination, and (iv) you are not terminated in a Qualifying
Termination, then your stock option, if and to the extent vested as of the date
of your termination of employment, may be exercised at any time until the
earlier of (A) three (3) months following the date of your termination of
employment and (B)

 

4



--------------------------------------------------------------------------------

  the Expiration Date. Your stock option, if and to the extent unvested as of
the date of your termination of employment, expires as of the date of your
termination of employment. A termination of employment shall not be deemed to
occur by reason of your transfer between the Corporation and a Subsidiary of the
Corporation or between two Subsidiaries of the Corporation. If you meet the
criteria of each of clauses (i), (ii), (iii) and (iv), above, the
post-termination exercise provision of this sub-paragraph shall apply to you if
you become a consultant to the Corporation or a Subsidiary of the Corporation
upon termination of your employment from the Corporation or a Subsidiary of the
Corporation.

 

4. Re-Employment. If, after your termination of employment, you are re-employed
by the Corporation or one of its Subsidiaries, upon your return you will be
considered a new hire for purposes of the Plan. Options that previously expired
upon your termination of employment remain expired and are not reinstated.

 

5. Exercise of Options.

 

  a) How to Exercise. You may exercise your stock option, in any manner
described in Section 6(e) of the Plan, through the H. R. Service Center at
(800) 807-0302 or online through My Place. Inquiry and modeling capabilities are
also available online.

 

  b) Black-out Period. Due to federal securities law concerns, the Corporation
has a “black-out” policy which restricts any exercise of your stock option
around quarterly corporate earnings announcements. Please refer to the
“Statement of Confidential Information and Securities Trading” for further
information about the Corporation’s black-out policy. You may access this
document online through My Passport. From the homepage click on Corporate-wide
Services, and then Corporate Policies.

 

6. Nontransferability. Your stock option is not transferable other than as
provided in these Terms and Conditions. Your stock option (whether a
non-qualified stock option or an incentive stock option) is exercisable, during
your lifetime, only by you or your personal representative.

 

7.

Withholding/Delivery of Shares. Delivery of shares of Common Stock upon exercise
of your stock option is subject to the withholding of all applicable federal,
state, and local taxes. At your election, subject to such rules and limitations
as may be established by the Committee, such withholding obligations shall be
satisfied: (i) by cash payment by you; (ii) through the surrender of shares of
Common Stock which you already own that are acceptable to the Committee; or
(iii) through surrender of shares of Common Stock to which you are otherwise
entitled under the Plan, provided, however, that such shares under this clause
(iii) may be used to satisfy not more than the Corporation’s minimum statutory
withholding obligation (based on minimum statutory withholding rates for Federal
and state tax purposes, including payroll taxes, that are applicable to such
taxable income). Payment of federal income taxes may be accomplished through a
combination of withholding of shares and delivery of previously acquired shares.
The Corporation

 

5



--------------------------------------------------------------------------------

  may delay the issuance or delivery of shares of Common Stock if the
Corporation reasonably anticipates that such issuance or delivery will violate
federal securities laws or other applicable law, provided that the issuance or
delivery is made at the earliest date at which the Corporation reasonably
anticipates that such issuance or delivery will not cause such violation. As an
option holder, you have no interest in the shares covered by the option until
the shares are actually issued.

 

8. Forfeitures and Recoupments.

 

  (a) Engaging in Restricted Activity Without Written Consent of the
Corporation. Notwithstanding anything to the contrary in these Terms and
Conditions, if you, without the written consent of the Corporation:

 

  (i) at any time after the date of these Terms and Conditions, have divulged,
directly or indirectly, or used, for your own or another’s benefit, any
Confidential Information;

 

  (ii) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after you cease to be employed by the Corporation
and its Subsidiaries for any reason, have Solicited, or assisted in the
Solicitation of, any Client or Prospective Client (provided, however, that this
clause (ii) shall not apply to your Solicitation of any Client or Prospective
Client with whom you had a business relationship prior to the start of your
employment with the Corporation and its Subsidiaries, provided no Confidential
Information, directly or indirectly, is used in such Solicitation); or

 

  (iii) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after you cease to be employed by the Corporation
and its Subsidiaries for any reason, have solicited, encouraged, advised,
induced or caused any employee of the Corporation or any of its Subsidiaries to
terminate his or her employment with the Corporation or any of its Subsidiaries,
or provided any assistance, encouragement, information, or suggestion to any
person or entity regarding the solicitation or hiring of any employee of the
Corporation or any of its Subsidiaries;

your then outstanding stock options (whether vested or unvested) shall be
forfeited to the Corporation by notice from the Committee in writing to you
within a reasonable period of time after the Committee acquires knowledge of
your violation of this Paragraph 8(a). In the event that your stock options are
forfeited pursuant to the preceding sentence or the provisions of Paragraph
8(b), below, the Corporation shall have no obligation to honor the exercise of
such stock options by you or your beneficiary.

 

6



--------------------------------------------------------------------------------

In addition, in the event of any action by you to which clauses (i), (ii) or
(iii), above, apply, the Corporation shall, to the extent the Committee
determines it practicable and in the best interests of the Corporation, and as
permitted by applicable law, rescind any exercise by you or payment or delivery
to you with respect to any stock options occurring within twelve (12) months
prior to, or at any time following, the date of your termination of employment
for any reason (including but not limited to termination of employment due to
Retirement or Disability), and recoup any “gain realized” in connection with
such stock options as described in Paragraph 8(c) below.

 

  (b) Misconduct and Restatement of Financials. Consistent with the
Corporation’s risk-mitigation strategies for its compensation programs, and
notwithstanding any other provision in these Terms and Conditions, in the event
that:

 

  (i) the Corporation is required to restate its financial statements filed with
the U.S. Securities and Exchange Commission on Form 10-Q or Form 10-K or re-file
quarterly financial data with the U.S. Federal Reserve due to any reason other
than changes in accounting policy or applicable law (a “Restatement”), and the
Committee determines that such Restatement resulted, in whole or in material
part, from your (A) intentionally engaging in conduct that resulted in a
material weakness in internal control over financial reporting and was
inconsistent with the standards of conduct of the business judgment rule, as
defined below, or (B) personally and knowingly engaging in practices that
materially contributed to circumstances that resulted in a material weakness in
internal control over financial reporting and that were inconsistent with the
standards of conduct of the business judgment rule; or

 

  (ii) the Committee determines that you have engaged in conduct that is grounds
for termination for Cause and is inconsistent with the standards of conduct of
the business judgment rule (“Misconduct”);

then the Committee shall review all of your then outstanding stock options
(whether vested or unvested), and all stock options with respect to which there
has been an exercise by you or payment or delivery to you within the 36-month
period immediately preceding the date of the Restatement, or during the period
after the date of the Misconduct, as applicable.

In the event of a Restatement described in clause (i), the Committee shall
declare your then outstanding, vested stock options that would not have become
vested based on accurate financial data or restated results to be forfeited to
the Corporation by notice in writing to you within a reasonable period of time
after the date of the Restatement, and the Corporation shall, to the extent the
Committee determines it practicable and in the best interests of the
Corporation, and as permitted by applicable law, rescind any exercise by you or
payment or delivery to you with respect to any stock options occurring within 36
months prior to the date of the Restatement that would not have become vested or
been paid based on accurate financial data or restated results, and recoup any
gain realized in connection with such stock options as described in Paragraph
8(c), below. In

 

7



--------------------------------------------------------------------------------

the event of Misconduct described in clause (ii) (other than any actions
included in Paragraph 8(a) or clause (i) of this Paragraph 8(b)), the Committee
shall declare your then outstanding stock options (whether vested or unvested)
to be forfeited to the Corporation by notice in writing to you within a
reasonable period of time after the date of the discovery of the Misconduct, and
the Corporation shall, to the extent the Committee determines it practicable and
in the best interests of the Corporation and as permitted by applicable law,
rescind any exercise by you or payment or delivery to you with respect to any
stock options occurring after the date such Misconduct occurred and recoup any
gain realized in connection with such stock options as described in Paragraph
8(c), below.

Your actions satisfy the “business judgment rule” if such actions were taken in
good faith, in a manner that an ordinarily prudent person would act under
similar circumstances, and in the interests of the Corporation. In interpreting
and applying the preceding sentence, the Committee shall use as a guide the
principles of the business judgment rule as construed by the Delaware courts in
applying the Delaware Corporation Act.

 

  (c) Rescission and Recoupment. Upon the rescission, pursuant to the provisions
of Paragraph 8(a) or 8(b), of any exercise by you or payment or delivery to you
with respect to any stock options, the Corporation shall be entitled to recoup
any “gains realized” in connection with such stock options, in such manner and
on such terms and conditions as the Committee shall require. “Gains realized”
shall include (i) the amount of any cash distributed to you with respect to,
(ii) any cash or shares of the Corporation’s Common Stock (or proceeds
attributable to the sale thereof ) paid or delivered in settlement of, and
(iii) any other amounts determined by the Committee to have been realized in
connection with, such rescinded stock options. If you fail to repay any such
amounts to the Corporation within 60 days after receipt of written demand, the
Corporation shall be entitled, subject to applicable law and the requirements of
Internal Revenue Code Section 409A, to deduct from any amounts the Corporation
owes you from time to time the amount of all gains realized, or to sue for
repayment of such amounts, or to pursue both remedies.

 

9. No Contract of Employment. The option grant shall not be deemed to obligate
the Corporation or any of its Subsidiaries to continue your employment for any
particular period, nor is employment guaranteed for the length of the vesting
schedule set forth in the Option Notice.

 

10. Taxes. Please refer to the “Summary Description of the Northern Trust
Corporation 2012 Stock Plan” for a description of the U.S. federal income tax
consequences affecting non-qualified stock options and incentive stock options.

 

11. Interpretation and Applicable Law. Any interpretation by the Committee of
the terms and conditions of the Plan, the Stock Option Agreement or any
guidelines shall be final. All questions pertaining to the validity,
construction and administration of the Plan or the Stock Option Agreement, and
all claims or causes of action arising under, relating to, or in connection
with, the Plan or the Stock Option Agreement shall be determined in conformity
with the laws of the State of Delaware, without regard to the conflict of law
provisions of any state.

 

8



--------------------------------------------------------------------------------

12. Definitions. As provided above, Capitalized terms not defined in the Stock
Option Agreement shall have the meanings assigned to them in the Plan. For
purposes of the Stock Option Agreement:

 

  (a) “Cause” means (i) your conviction of or no contest plea with respect to
bribery, extortion, embezzlement, fraud, grand larceny, or any felony involving
abuse or misuse of your position to seek or obtain an illegal or personal gain
at the expense of the Corporation, or similar crime, or conspiracy to commit any
such crimes or attempt to commit any such crimes; or (ii) your misconduct that
causes material harm to the Corporation.

 

  (b) “Client” means any person or entity with which the Corporation, or any of
its Subsidiaries, did business and with which you had contact, or about which
you had access to Confidential Information, during the last twelve (12) months
of your employment.

 

  (c) “Competitive Service or Product” means any service or product: (i) that is
substantially similar to or competitive with any service or product that you
created or provided, or of which you assisted in the creation or provision,
during your employment by the Corporation or any of its Subsidiaries; or
(ii) about which you had access to Confidential Information during your
employment by the Corporation or any of its Subsidiaries.

 

  (d) “Common Stock” means the common stock of the Corporation.

 

  (e) “Confidential Information” means any trade secrets or other significant
proprietary information, including, but not limited to, any client information
(for example, client lists, information about client accounts, borrowings, and
current or proposed transactions), any internal analysis of clients, marketing
strategies, financial reports or projections, business or other plans, data,
procedures, methods, computer data or system program or design, devices, lists,
tools, or compilation, which relate to the present or planned business of the
Corporation or any of its Subsidiaries and which has not been made generally
known to the public by authorized representatives of the Corporation.

 

  (f)

“Good Cause” means (i) Participant’s conviction of any criminal violation
involving dishonesty, fraud or breach of trust which involves the business of
Northern Trust; (ii) Participant’s willful engagement in any misconduct in the
performance of Participant’s duty that materially injures the Corporation;
(iii) Participant’s performance of any act which, if known to the customers,
clients, stockholders or regulators of Northern Trust, would materially and
adversely impact the business of Northern Trust; (iv) any act or omission by
Participant that

 

9



--------------------------------------------------------------------------------

  causes a regulatory body with jurisdiction over Northern Trust, to demand,
request, or recommend that Participant be suspended or removed from any position
in which Participant serves with Northern Trust, or (v) Participant’s willful
and substantial nonperformance of assigned duties, provided that such
nonperformance has continued more than ten days after Northern Trust has given
written notice of such nonperformance and of its intention to terminate
Participant’s employment because of such nonperformance. For purposes of clauses
(ii) and (v) of this definition, no act, or failure to act, on Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by
Participant not in good faith and without reasonable belief that Participant’s
act, or failure to act, was in the best interest of the Corporation. In the
event of a dispute concerning the application of this provision, no claim by the
Corporation that Good Cause exists shall be given effect unless the Corporation
establishes to the Board of Directors of the Corporation by clear and convincing
evidence that Good Cause exists.

 

  (g) “Good Reason” shall exist if, without Participant’s express written
consent: (i) the Corporation (or an affiliate) shall materially diminish (A) the
Participant’s authority, duties, or responsibilities; (B) the authority, duties,
or responsibilities of the position or entity to which Participant is required
to report; or (C) the budget, if any, over which Participant has authority, in
each case as compared to Participant’s circumstances immediately prior to a
Change in Control; (ii) the Corporation (or an affiliate) shall materially
diminish Participant’s base compensation from that in effect as of the date of
the grant hereunder of the stock option (or as of a Change in Control, if
greater), including a diminution of Participant’s salary or the material
diminution in the aggregate value to Participant of participation in cash or
stock-based incentive or bonus plans, retirement plans, welfare benefit plans,
or other benefit plans, programs or arrangements (as computed by an independent
employee benefits consultant selected by the Corporation); (iii) the Corporation
(or an affiliate) shall materially change the geographic location at which
Participant must perform services from that in effect prior to a Change in
Control (including by assigning to Participant duties that would reasonably
require such relation or which would require Participant to spend more than
fifty normal working days away from the location in effect prior to a Change in
Control); or (iv) any other action or inaction by the Corporation (or an
affiliate) that constitutes a material breach of the employment agreement, if
any, under which Participant provides services to the Corporation.

Participant’s continued employment shall not constitute consent to, or a waiver
of, rights with respect to, any act or failure to act constituting Good Reason
hereunder, provided, however, that in order for Good Reason to exist hereunder,
Participant must provide notice to the Corporation of the existence of the
condition described in clauses (i) through (v) above within 90 days of the
initial existence of the condition (or, if later, within 90 days of
Participant’s becoming aware of such condition), and the Corporation must have
failed to cure such condition within 30 days of the receipt of such notice.

 

10



--------------------------------------------------------------------------------

  (h) “Northern Trust” means the Corporation and its Subsidiaries, collectively.

 

  (i) “Prospective Client” means any person or entity to which the Corporation,
or any of its Subsidiaries, provided, or from which the Corporation, or any of
its Subsidiaries received, a proposal, bid, or written inquiry (general
advertising or promotional materials and mass mailings excepted) and with which
you had contact, or about which you had access to Confidential Information,
during the last twelve (12) months of your employment.

 

  (j) “Qualifying Termination” means a termination of employment with the
Corporation and all of its Subsidiaries after the date of the Change in Control
and, at any time before the second anniversary of such Change in Control, that
is either involuntary on the part of the Participant and does not result from
his or her death or disability and is not for “Good Cause”, or is voluntary and
for “Good Reason.”

 

  (k) “Solicit” and “Solicitation” (with respect to Clients or Prospective
Clients) mean directly or indirectly, and without the Corporation’s written
authorization, to invite, encourage, request, or induce (or to assist another to
invite, encourage, request or induce) any Client or Prospective Client of the
Corporation, or any of its Subsidiaries, to: (i) surrender, redeem or terminate
a product, service or relationship with the Corporation, or any of its
Subsidiaries; (ii) obtain any Competitive Service or Product from you or any
third party; or (iii) transfer a product, service or relationship from the
Corporation, or any of its Subsidiaries, to you or any third party.

 

11